 Case:17-03666-MCF13 Doc#:48 Filed:05/05/20 Entered:05/05/20 17:38:35           Desc: Main
                            Document Page 1 of 1


 1                       IN THE UNITED STATES BANKRUPTCY COURT FOR
                                  THE DISTRICT OF PUERTO RICO
 2

 3
     IN RE:                                     CASE NO. 17-03666-MCF13
 4   LYDIA ORTIZ ORTIZ                          Chapter 13

 5

 6   xx-xx-3975

 7
                      Debtor(s)                    FILED & ENTERED ON MAY/05/2020
 8

 9
               NOTICE TO DEBTORS, CREDITORS, AND OTHER PARTIES IN INTEREST
10
           Please be informed that the hearing scheduled for May 12, 2020 at 1:30 PM
11
     will be held as scheduled via Skype for Business.          All parties that wish to
12   appear at the Skype for Business hearing must familiarize themselves and follow

13   the Procedures for Remote Appearances, found on the homepage of our Website at
     prb.uscourts.gov.
14
           If technical difficulties prevent you from joining the hearing through
15   the internet, you may join by dialing (787) 291-9304 and entering the Conference

16   ID found in your Skype E-mail Invite, followed by #. (Check your spam or junk
     mail folder in case you cannot find your Skype E-mail Invite in your general
17
     inbox).
18         If you wish to appear at the Skype hearing but do not have access to e-

19   mail and/or the internet, you must call the Clerk’s office at (787) 977-6000 at
     least 24 hours prior to the hearing to get a Conference ID. On the day of the
20
     Skype hearing, you can dial (787) 291-9304, enter the Conference ID, and press
21   # to connect to the hearing.

22         In San Juan, Puerto Rico, this 5 day of May, 2020.

                                            MARIA DE LOS ANGELES GONZALEZ, ESQ.
23
                                                    Clerk of the Court
24
                                                  By: William Reyes
25                                                       Deputy Clerk
     c: all parties
26

27

28

29

30

31

32
